DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
 
Response to Amendment
The amendment filed on September 14, 2021 in response to the previous Office Action (07/06/2021) is acknowledged and has been entered.
	Claims 1 – 11, 13 – 21 and 23 – 26 are currently pending.
	Claims 12, 22 and 27 – 28 are canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 11, 13 – 21 and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zacks in view of Hu et al. (US 2017/0111582).
Regarding claim 13, Zacks et al. disclose, in at least figures 1 and 3, a system for producing a user-desired group photo from a collection of group photos, comprising: a processor (26); a user interface (34); and a memory medium (32) containing program instructions (¶24); wherein the program instructions are executed by the processor to implement a process of: a) obtaining a collection of group photos, each containing one or more faces (¶43: a set of image information S is then obtained (step 72), this set of image information S can comprise a sequence of archival still images captured over the period of time, interlaced or other forms of video image information captured over the period of time); b) conducting group analysis on the collection of group photos (¶45-47: Objects and elements within a base image are distinguished within the set of imaging information (step 74); attributes of each of the elements are then examined (step 76)); c) receiving input from a user comprising a desired facial expression (¶47, 51: user of  the attributes to be used for ordering the image can be set by the user); d) selecting a group photo from the collection of group photos as a base image (¶45: selecting a base image from the image stream and identifying objects and elements within the base image); e) selecting an area of a group photo from the collection of group photos for a first detected face, wherein the selected area contains at least a portion of the first detected face with the desired facial expression (fig. 5; ¶56: The attributes of the interim image are then examined to determine whether each of the elements of the objects in the template image has attributes of the highest order for that attribute. Where an element is found that does not have attributes of the highest order, then controller 32 and image processor 26 extract imaging information from the set of imaging information S that corresponds to the highest ordered appearance of that element and inserts that imaging information into the interim image in place of the imaging information in the interim image associated with that element. In this way, a multi-element image is formed with each object in the image having elements with preferred attributes); f) repeating the step of e) for each additional detected face so that there is one selected area for each detected face (fig. 5; ¶56: The attributes of the interim image are then examined to determine whether each of the elements of the objects in the template image has attributes of the highest order for that attribute. Where an element is found that does not have attributes of the highest order, then controller 32 and image processor 26 extract imaging information from the set of imaging information S that corresponds to the highest ordered appearance of that element and inserts that imaging information into the interim image in place of the imaging information in the interim image associated with that element. In this way, a multi-element image is formed with each object in the image having elements with preferred attributes); g) transferring the selected area of each face onto the base image (fig. 5; ¶56: The attributes of the interim image are then examined to determine whether each of the elements of the objects in the template image has attributes of the highest order for that attribute. Where an element is found that does not have attributes of the highest order, then controller 32 and image processor 26 extract imaging information from the set of imaging information S that corresponds to the highest ordered appearance of that element and inserts that imaging information into the interim image in place of the imaging information in the interim image associated with that element. In this way, a multi-element image is formed with each object in the image having elements with preferred attributes); h) compensating variations between the base image and each selected area to produce a composite image (fig. 5; ¶56: The attributes of the interim image are then examined to determine whether each of the elements of the objects in the template image has attributes of the highest order for that attribute. Where an element is found that does not have attributes of the highest order, then controller 32 and image processor 26 extract imaging information from the set of imaging information S that corresponds to the highest ordered appearance of that element and inserts that imaging information into the interim image in place of the imaging information in the interim image associated with that element. In this way, a multi-element image is formed with each object in the image having elements with preferred attributes); j) providing the composite image as the user-desired group photo (fig. 5; ¶56: The attributes of the interim image are then examined to determine whether each of the elements of the objects in the template image has attributes of the highest order for that attribute. Where an element is found that does not have attributes of the highest order, then controller 32 and image processor 26 extract imaging information from the set of imaging information S that corresponds to the highest ordered appearance of that element and inserts that imaging information into the interim image in place of the imaging information in the interim image associated with that element. In this way, a multi-element image is formed with each object in the image having elements with preferred attributes). Zacks also teaches image processing to correct color and exposure balancing (¶23). Zacks fails to explicitly disclose enhancing the composite image, including one of skin improvement, color tonality adjustment, contrast adjustment, or morphing.
	In the same field of endeavor, Hu teaches performing post-enhancement processing on the composite wide-area image may include performing cutting processing, illumination consistency processing, detail enhancement, and contrast enhancement on the composite wide-area image (¶114, 176). In light of the teaching of Hu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Hu’s teachings in Zacks’s system because an artisan of ordinarily skill would recognize that this would result in a composite image with increased visual satisfaction of the viewer.

Regarding claim 14, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 13. Zacks also teaches wherein the collection of group photos is obtained from an image capturing device that operates in a multiple-image capturing mode and/or a video capturing mode (¶43: a set of image information S is then obtained (step 72), this set of image information S can comprise a sequence of archival still images captured over the period of time, interlaced or other forms of video image information captured over the period of time).

Regarding claim 15, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 13. Zacks also teaches wherein the collection of group photos is obtained both before and after a shutter button is pressed when operating in a multiple-image capturing mode (¶44: the set of image information S can be captured during composition and fed into the buffer, so that at the time controller 32 determines that trigger condition exists, the buffer contains imaging information depicting the scene for a period of time prior to the point in time where controller 32 determines that the trigger condition exists).

Regarding claim 16, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 13. Zacks also teaches wherein input from a user comprises a desired context (¶47, 51: user of imaging system 10 can use user input system 34 to identify objects, elements and attributes in the base image that are of interest; the attributes to be used for ordering the image can be set by the user).

Regarding claim 17, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 16. Zacks also teaches wherein the base image is selected based on the desired context (¶45: base image can be selected by selecting the first image in the set of imaging information S, automatically selecting an image that corresponds to scene conditions at the time that the trigger condition is detected, or automatically selecting any other image in the set of imaging information S based on some other selection strategy. The base image contains objects such as a region, person, place, or thing. An object can contain multiple elements for example, where the object is a face of a person, elements can comprise the eyes and mouth of the person. Objects and/or elements can be detected in the imaging information using a variety of detection algorithms and methods including but not limited to human body detection algorithms).

Regarding claim 18, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 13. Zacks also teaches wherein the group analysis comprises analysis of face attributes, arousal, valance, body pose, head pose, gaze direction, eye blinking, emotions, proxemics, scene, image quality and/or saliency (fig. 5-6; ¶45-47: the eyes of a face can open and close during the period of time, or a mouth can shift from smiling to not smiling).

Regarding claim 19, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 16. Zacks also teaches wherein the desired context comprises one or more elements of the group of professional, family, couple, vacation, party and funny (¶2).

Regarding claim 20, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 13. Zacks also teaches wherein the desired facial expression comprises one or more of affection, anger, angst, anguish, annoyance,  the ordering is done with eye elements 146 and 148 and mouth elements 150 and 152 ordered in accordance with their similarity to eye elements 164 and mouth element 166 associated with a scared expression template 162 stored within a template library 154 that also contains other expression templates such as a happy template 156, an angry template 158 and cynical template 160).

Regarding claim 21, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 13. Zacks also teaches wherein at least one of body pose, proxemics, group mood and image quality, are considered in choosing the base image (¶45: The base image can be selected by selecting the first image in the set of imaging information S, automatically selecting an image that corresponds to scene conditions at the time that the trigger condition is detected, or automatically selecting any other image in the set of imaging information S based on some other selection strategy. The base image contains objects such as a region, person, place, or thing. An object can contain multiple elements for example, where the object is a face of a person, elements can comprise the eyes and mouth of the person. Objects and/or elements can be detected in the imaging information using a variety of detection algorithms and methods including but not limited to human body detection algorithms).

Regarding claim 24, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 13. Zacks also teaches herein the program instructions are repeated to produce 27 a second user-desired group photo based on alternative input from the user (inherent to repeat process for each time user wants to create an image).

Regarding claim 25, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 16. Zacks also teaches wherein the desired context and/or the desired facial expression are input via a user interface Regarding claim 16, Zacks et al. disclose all of the aforementioned limitations of claim 13. Zacks also teaches wherein input from a user comprises a desired context (¶47, 51: user of imaging system 10 can use user input system 34 to identify objects, elements and attributes in the base image that are of interest; the attributes to be used for ordering the image can be set by the user).

Regarding claim 26, Zacks et al. in view of Hu et al. disclose all of the aforementioned limitations of claim 25. Zacks also teaches wherein the user interface is a two-dimensional disk, a linear sliding bar or a selective table (see tables 1 and 2).

.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zacks et al. in view of Hu et al. in view of Luo et al. (US 7,787,664).
	 Regarding claim 23, Zacks et al. in view of Hu et al. discloses all the aforementioned limitations of claim 13. The combination fails to disclose wherein the program instructions further comprise program instructions to synthesize a new expression with morphing. 
 	In the same field of endeavor, Luo teaches face appearance correction 60 is then performed on the source face to ensure a good match between the source face and the target face in brightness, contrast, and color tone and then the pixels in the corrected source face are copied and pasted over the target face in a face replacement and blending step 70, which also include necessary boundary blending to ensure a seamless composite photo 80, i.e., the best "group shot" (c.8, ll.28-35). In light of the teaching of Luo, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use image processing in Zacks’ system because an artisan of ordinarily skill would recognize that this would result in a composite image with enhanced faces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698